Citation Nr: 0408062	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

The propriety of the reduction of the evaluation of pulmonary 
tuberculosis, with diffuse fibrosis and chronic bronchitis, 
from 30 to 0 percent effective from October 1, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran had active service with an honorable discharge 
from February 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Chicago, Illinois.  The RO reduced the evaluation for the 
service-connected respiratory disability from 30 percent to 
noncompensable effective October 1, 2002.  Previously in May 
2002 the RO had notified the veteran of a proposal to reduce 
the evaluation for his service-connected respiratory 
disability.

The veteran provided oral testimony before a Decision Review 
Officer at the RO in February 2003.  A transcript of his 
testimony has been associated with the claims file.

The Board has recharacterized the description of the 
veteran's service-connected respiratory disability to include 
not just pulmonary tuberculosis but also diffuse fibrosis and 
chronic bronchitis, in accordance with the description of 
that disability set forward in rating sheets in rating 
decisions dated in February 2000 and September 2000, 
respectively.  The United States Court of Appeals for 
Veterans Claims (CAVC) has held that the inclusion of a 
disability on a rating sheet with other service-connected 
disabilities in effect establishes service connection for 
both disabilities.  Baughman v. Derwinski, 1 Vet. App. 563 
(1991).  In turn, severance of service connection for a 
disabling condition for which service connection has been 
established requires adherence to the procedures and 
standards outlined in 38 C.F.R. § 3.105(d) (2003).  See 
Baughman, 1 Vet. App. at 555-56.  

The Board notes that the veteran raised a claim of 
entitlement to an increased rating for the service-connected 
respiratory disability in a statement that he submitted in 
October 2002.  As this claim has neither been procedurally 
prepared nor certified for appellate review, and is not 
inextricably intertwined with the issue currently on appeal, 
The Board is referring it to the RO for initial consideration 
and any indicated appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  In October 1985 the RO reinstated a 100 percent 
evaluation for pulmonary tuberculosis effective from October 
26, 1982.

2.  In July 1988 the RO reduced the evaluation for pulmonary 
tuberculosis from 100 percent to 10 percent effective from 
April 6, 1989.  

3.  In February 2000 the RO increased the evaluation for 
pulmonary tuberculosis from 10 to 30 percent from effective 
from July 23, 1999 and the service-connected respiratory 
disability was characterized as pulmonary tuberculosis, with 
diffuse fibrosis and chronic bronchitis.

4.  In August 2000 the RO granted an effective date for the 
30 percent evaluation for the service-connected respiratory 
disability retroactive to March 19, 1988.

5.  In May 2002 the RO proposed to reduce the rating for 
pulmonary tuberculosis from 30 to 0 percent.  The notice of 
the May 2002 rating informed the veteran that he had 60 days 
from the date of the notice for the presentation of 
additional evidence to show that the compensation payments 
should be continued at their present level and that he could 
request a predetermination hearing within 30 days while 
continuing to receive compensation payments at their current 
rate, and the notice was sent to the veteran's address of 
record.

6.  In July 2002 the RO reduced the evaluation for the 
service-connected respiratory disability from 30 to 0 percent 
effective from October 1, 2002.

7.  VA examinations performed in May and December 2002, 
respectively, in connection with the reduction of the rating 
did not meet the pertinent legal standards for a rating 
reduction.


CONCLUSION OF LAW

The reduction of the rating for pulmonary tuberculosis, with 
diffuse fibrosis and chronic bronchitis, from 30 to 0 percent 
effective from October 1, 2002 was improper.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.105(e), (i), 3.159, 3.344(a), (c), 4.2, 4.13 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000, heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

Because this appeal was pending before VA after the November 
9, 2000 date of enactment of the VCAA, the terms and 
requirements of the VCAA govern the development and review of 
the issue before the Board.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  Without providing any rights over and above 
those established in the VCAA, they define the requirements 
of the statute with additional specificity.  See 66 Fed. Reg. 
45,629.

The Board, when a claim is before it on appeal, considers 
whether any action is required under the VCAA and may remand 
the claim for completion of such action.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  However, because 
the Board's decision grants the full benefit sought on 
appeal, such review would be superfluous.  No action under 
the new law remains to be performed in this case.


Propriety of Rating Reduction

Factual Background

In May 2001, the veteran, citing "worsening breathing 
problems," requested an increased rating for his service-
connected respiratory disability.

After the claim was submitted, VA and private treatment 
records were received.  


The VA treatment records were dated from, approximately, 
April 200 to June 2002.  They showed that the veteran had 
received medical attention occasionally for respiratory 
problems, in particular, bronchial asthma and that he had a 
continuing prescription for an inhaler.  

The VA treatment records included the report concerning a 
chest x-ray that was taken in April 2000.  The report 
indicated that the chest x-ray had disclosed "right apical 
multiple very small nodular densities and some fibrosis due 
to old, inactive tuberculosis."  

Private treatment records showed that in March 2003, after 
the rating of his service connected respiratory disability 
had been reduced to 0 percent, the veteran was seen at a 
private hospital for symptoms that led to an assessment of 
"[p]robable TB [tuberculosis] - new infection vs. relapse."

Also submitted was a June 2003 written statement by a 
physician who said that he had treated the veteran for the 
exacerbation of chronic obstructive pulmonary disease in 
February 2003.

Before the RO determined that the rating of the veteran's 
service-connected respiratory disability should be reduced to 
0 percent, a VA examination took place.  This examination, 
conducted in May 2002, was performed, as the examination 
report stated, for the purpose of assessing two different 
conditions of the veteran's, "inactive pulmonary 
tuberculosis" and a "NSC [non-service-connected] back 
problem."  The examination report indicates that the veteran 
said that his main problem was asthma, he was not taking 
medication currently for pulmonary tuberculosis, and he was 
having breathing problems, particularly in the morning and at 
night, with coughing and shortness of breath.  

It was noted in the examination report that the veteran was 
using a prescription inhaler of a certain kind.  The examiner 
reported the findings derived from physical respiratory 
examination as follows:  "He does not suffer from any 
wheezing, shortness of breathing when he entered the 
examination room or when he talks to the examiner.  

"The respiratory diagnoses entered in the examination report 
were inactive pulmonary tuberculosis and pulmonary emphysema.  
It was stated with these diagnoses that pulmonary function 
tests performed for the examination were "abnormal" and 
showed a "borderline obstruction," but these findings were 
attributed to "cigarette smoking."  

It was stated with these diagnoses that a chest x-ray 
performed at the time of the examination disclosed right 
apical multiple very small nodular densities and some 
fibrosis due to old, inactive pulmonary emphysema"

In a May 2002 rating decision issued after the VA examination 
was performed, the RO proposed to reduce the rating for 
pulmonary tuberculosis from 30 to 0 percent.  The RO stated 
that the basis of the proposed reduction was the May 2002 VA 
examination reports and in particular, the finding there that 
the veteran's abnormal pulmonary function tests were 
attributable to cigarette smoking.

The notice of the May 2002 rating decision informed the 
veteran that he had 60 days from the date of the notice for 
the presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level and that he could request a predetermination hearing 
within 30 days while continuing to receive compensation 
payments at their current rate, and the notice was sent to 
the veteran's address of record. 

In July 2002 the RO reduced the rating for pulmonary 
tuberculosis from 30 to 0 percent effective from October 1, 
2002.

In December 2002, another VA examination was performed.  The 
examination report shows that the purpose of the examination 
was to assess both the respiratory condition and the back 
problems of the veteran.  The examination report indicates 
that the veteran complained of symptoms of shortness of 
breath and dyspnea with exertion and occasional night sweats 
and chills and said that he had used tobacco for the past 
thirty years.  It was noted in the examination report that 
the veteran was using a prescription inhaler of a certain 
kind.  


The examiner reported the findings derived from physical 
respiratory examination as follows:  ""lungs:  Clear to 
auscultation bilaterally.  There is no presence of cor 
pulmonale.  There is no evidence of restrictive disease.  The 
patient is not breathing in a labored manner."  

Noted in the examination report were the results of a chest 
x-ray performed at the time of the examination:  
"[b]ilaterally hyperinflated lungs" and "[i]ll-defined 
interstitial/alveolar opacities in the right apex."  

The results of pulmonary function tests also were set out in 
the examination report.  The respiratory diagnoses entered in 
the examination report were history of pulmonary 
tuberculosis, currently inactive and history of asthma with a 
significant history of tobacco use.  With these diagnoses, 
the examiner stated:

"The patient's shortness of breath and 
dyspnea on exertion are more likely 
related to his tobacco use and history of 
asthma.  It is highly unlikely that the 
patient's shortness of breath is related 
to his tuberculosis.  Moreover, it is not 
likely that the patient's bronchial 
asthma . . . has been made permanently 
worse due to military service.  
Furthermore, it has not been made 
permanently worse by service-connected 
pulmonary tuberculosis.  Finally, it has 
not been exacerbated due to chronic 
residuals of inactive tuberculosis, which 
includes pulmonary fibrosis in the apical 
region of his lungs.  Chest s-ray shows 
limited involvement.  The patient has 
inactive pulmonary tuberculosis and has 
had one episode of recurrence, which did 
not [a]ffect his pulmonary function s 
from an anatomical standpoint, i.e. gross 
dissemination and subsequent scarring of 
the lungs."



Analysis

There is no question that a disability rating can be reduced.  
Title 38, Code of Federal Regulations, Section 3.105(e) 
allows for a reduction of a disability rating when warranted 
by the evidence of record.  The regulation requires that 
certain procedures be followed before a rating reduction is 
implemented.  Where action by the rating agency would result 
in the reduction or discontinuance of compensation payments, 
the regulation requires that a rating initially proposing the 
reduction or discontinuance be prepared and that this rating 
must set out all material facts and reasons for the proposed 
action.  

The regulation requires that the beneficiary of the 
compensation payments be notified at his or her latest 
address of record of the proposed action, furnished detailed 
reasons for the proposed action, and be given 60 days from 
the date of the notice for the presentation of additional 
evidence to show that the compensation payments should be 
continued at their present level.  38 C.F.R. § 3.105(e).  

In addition, the regulation requires that the advance written 
notice concerning the proposed reduction inform the 
beneficiary that he has a right to a predetermination hearing 
provided that a request for such a hearing is received by VA 
within 30 days from the date of the notice.  38 C.F.R. § 
3.105(i).  VA must follow these procedures before it issues 
any final rating action reducing the rating.  See Brown v. 
Brown, 5 Vet. App. 413, 418 (1993).

The Board finds that in the rating decision of May 2002 and 
the notice ac-companying it, the RO observed these 
procedures.  

However, the reduction of the rating in this case was not 
warranted by the evidence.  The Board reaches this conclusion 
as a matter of law.


When reduction of a rating has been proposed, one of two 
possible adjudicative standards will apply.  The standard set 
out in 38 C.F.R. § 3.344 applies only when an evaluation has 
been in effect for five years or more prior to the date of 
reduction.  38 C.F.R. § 3.344(c); see Brown v. Brown, 5 Vet. 
App. 413, 417 (five-year period measured from effective date 
of award at issue).  

This standard requires that there be a finding by the rating 
agency that material improvement in the disability has taken 
place.  Furthermore, this standard requires that although 
material improvement may be reflected clearly by the 
evidence, the rating agency find that it appears from the 
evidence that it is "reasonably certain that the improvement 
will be maintained under the ordinary conditions of life."  
38 C.F.R. § 3.344(a).  

When the disability rating at issue has not been in effect 
for five years or more prior to the date of reduction, the 
standard is whether, on the basis of the entire recorded 
history of the condition, the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations.  
See 38 C.F.R. § 4.13 (2003); Brown, 5 Vet. App. at 420-21 
(interpreting 38 C.F.R. § 4.13).  

It must be determined not only that there has been an actual 
improvement of the disability but also that this improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. § 4.2 (2003); Brown, 5 Vet. App. at 420.

As of the October 1, 2002 effective date of the rating 
reduction, the veteran's service-connected respiratory 
disability had been rated as 10 percent disabling from 
October 28, 1982 and as 30 percent disabling from March 19, 
1988.  

The Board notes that the rating reduction was for pulmonary 
tuberculosis, the RO not having acknowledged that, as 
observed above, the service-connected respiratory condition 
also included diffuse fibrosis and chronic bronchitis.  
Baughman, 1 Vet. App. 563. 

The adjudicative standard set forth in 38 C.F.R. § 3.344(a) 
for reduction of ratings that have been in effect for five 
years or more prior to the date of reduction applied to the 
10 percent portion of the 30 percent rating.  The Board finds 
that this standard was not met.  

The VA examination reports of May and December 2002, 
respectively, did not consider whether there had been 
material improvement in the veteran's service-connected 
respiratory disability, and in particular, pulmonary 
tuberculosis or whether if there had been material 
improvement, it was reasonably certain to be maintained under 
the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).  

Failure, as here, to fully and completely apply the 
provisions of 38 C.F.R. § 3.344 when a rating has been in 
effect at least five years renders the rating action invalid 
because it is void ab initio.  Dofflemyer v. Derwinski, 2 
Vet. App. 277, 282 (1992).  

The adjudicative standard for reductions of ratings that have 
been in effect for less than five years prior to the date of 
reduction applied to the 20 percent portion of the 30 percent 
rating.  See 38 C.F.R. §§  4.2, 4.13; Brown, 5 Vet. App. at 
420-21.  

The Board finds that this standard was not met.  The evidence 
of the veteran's current respiratory disability that was 
dated prior to the effective date of the rating reduction did 
not reflect an actual change for the better in the pulmonary 
tuberculosis, see 38 C.F.R. § 4.13, Brown, 5 Vet. App. at 
420-21, because although the ground of reduction was that the 
tuberculosis was inactive, earlier evidence indicated that it 
had been inactive for many years prior to the effective date 
of the rating reduction.  

Moreover, there is, as noted above, medical evidence 
indicating that the veteran had active tuberculosis in March 
2003, and this evidence underscores the absence of evidence 
that the disability had changed for the better as of October 
1, 2002.  Furthermore, the examination reports purportedly 
showing that the disability had changed for the better were 
far from thorough.  See id.  

In neither examination report was the history of the 
disability as documented in earlier medical reports of record 
discussed, nor were the findings arrived at during physical 
examination that were reported very detailed.  Furthermore, 
the examination reports did not comment on whether on account 
of change for the better in his tuberculosis, the veteran now 
enjoyed an improvement in his ability to function under the 
ordinary conditions of life and work.  38 C.F.R. § 4.2 
(2003); Brown, 5 Vet. App. at 420.

For the foregoing reasons, the Board concludes that the 30 
percent evaluation for pulmonary tuberculosis, with diffuse 
fibrosis and chronic bronchitis, should be restored effective 
from October 1, 2002, the date of reduction.


ORDER

Entitlement to restoration of the 30 percent evaluation for 
pulmonary tuberculosis, with diffuse fibrosis and chronic 
bronchitis, effective from October 1, 2002, is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



